Citation Nr: 9918737	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	W. G. Smith, Attorney


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel






INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.  He did not serve over seas.

This appeal arises from determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, in November 1995 and January 1996, wherein the RO 
determined that new and material evidence had not been 
submitted to reopen previously denied claims of service 
connection for a chronic acquired variously diagnosed 
psychiatric disorder, including PTSD.  The RO determination 
in January 1996 included a denial on a secondary basis; 
however, the veteran's claim for secondary service connection 
does not present a new and separate theory of entitlement.  
Ashford v. Brown, 10 Vet. App. 120 (1997).

In March 1999 the RO denied entitlement to service connection 
for a chronic acquired psychiatric disorder variously 
diagnosed as PTSD, anxiety reaction, depression, and 
personality disorder on a de novo basis.  The RO certified 
the issue of entitlement to service connection for a chronic 
acquired psychiatric variously diagnosed psychiatric disorder 
to include PTSD for appellate review.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board of Veterans' Appeals (Board) is 
obligated to address the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim regardless of whether the RO based its determination on 
that issue.  Hence, the Board has rephrased the issue for 
appellate review as reported on the title page.

The issue of entitlement to service connection for a chronic 
acquired variously diagnosed psychiatric disorder to include 
PTSD on a de novo basis is addressed in the remand portion of 
this decision.





FINDINGS OF FACT

1.  In a determination in July 1987 the Board determined that 
a new factual basis had not been presented to reopen a claim 
of entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder including PTSD.

2.  The evidence submitted since the July 1987 Board 
determination is not repetitive or redundant, bears directly 
and substantially upon the issue, and by itself or in 
combination with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder 
including PTSD is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1987 decision wherein 
the Board determined that a new factual basis had not been 
submitted to reopen a claim of entitlement to service 
connection for a chronic acquired variously diagnosed 
psychiatric disorder to include PTSD is new and material, and 
the veteran's claim for service connection has been reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1998).

2.  The claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder to 
include PTSD is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted." Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:
New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In Colvin, the Court adopted the following rule 
with respect to the evidence that would justify reopening a 
claim on the basis of new and material evidence, "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome." Colvin, 1 Vet. App. at 174.  In 
light of the holding in Hodge, the Board will analyze the 
evidence submitted in the case at hand according to the 
standard articulated in 38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the evidence required toward the claim as in 
this case dealing with a claim for service connection.  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table)).  Rather, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999).  First, the Board must 
determine whether the evidence presented or secured since the 
prior final denial of the claim is "new and material."  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  If new and 
material evidence is presented or secured with respect to a 
claim that has been finally denied, the claim will be 
reopened, and the Board will determine, based on all the 
evidence of record in support of the claim, and presuming the 
credibility thereof, whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999); Winters v. West, 12 Vet. App. 203, 
206 (1999).

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).

Personality disorders are not disabilities under the law.  
38 C.F.R. § 3.303(c).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).

If not shown during service, service connection may be 
granted for a psychosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137;  38 C.F.R. §§ 3.307, 
3.309.


A determination of service connection for PTSD requires 
medical evidence establishing a clear diagnosis thereof, 
credible supporting evidence that the claimed service 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed service stressor. If he was not engaged in combat, 
his lay testimony of in service stressors is insufficient, 
standing alone, to establish service connection, it must be 
corroborated by credible supporting evidence.  While service 
records are not the only means of corroborating the existence 
of the stressors, those service records that are available 
must support, i.e. must not contradict, his lay testimony 
concerning his non-combat related stressors.  Doran v. Brown, 
6 Vet. App. 283 (1994).

Adjudication of a well grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

Factual Background

The evidence which was of record prior to the July 1987 
decision wherein the Board determined that a new factual 
basis had not been presented upon which to predicate a grant 
of entitlement to a chronic acquired psychiatric variously 
diagnosed psychiatric disorder to include PTSD is reported 
below.

Service medical records for the veteran show repeated 
treatment and consultation for varicose veins, from 1964.  He 
repeatedly refused surgical intervention.  In July 1964 he 
asked to see a doctor for a letter to change his MOS 
(military occupational specialty).  A November 23, 1965 
dispensary record noted that surgery for varicose veins had 
been advised, but "patient refused because of fear-he still 
is too afraid to undergo surgery despite lengthy 
counseling."  Another record of the same date, reported the 
veteran's refusal for surgery "primarily on the basis of 
anxiety."  

When evaluated for varicosities of the left leg on November 
30, 1965, after the finding that he did not have disabling 
varicose veins, there was reference to referral to mental 
hygiene (hand written in over crossed out Neuropsychiatric) 
clinic for evaluation of possible separation under the 
provisions of "209".  Hand written on the evaluation was 
the note that there was no indication for anything other than 
a P1 profile-"he may require disciplinary action."  His 
separation examination in February 1966 showed no psychiatric 
problem or complaints.  His discharge certificate, DD 214, 
shows separation due to expiration of service.  

The service medical records show 9 visits to the medical 
clinic/dispensary at Fort Ord in 1964, and 3 medical 
visitations at Fort Carson in 1964, and multiple medical 
clinic/dispensary visits in 1965. 

When the veteran originally applied for disability benefits 
in October 1966 he made no reference to any psychiatric 
problems.  VA examination in December 1966 was without any 
complaints of nervousness and nervous system evaluation was 
normal.

In April 1972 he reported VA treatment for his nerves, 
"which occurred on active duty and I was transferred out of 
my assigned unit just prior to over seas duty because of my 
nerves.  This occurred at Fitzsimmons Hospital, Denver, 
Colorado in November 1965."  

The veteran was hospitalized at a VA medical facility in 
February 1971, complaining of headaches, dizziness and 
questionable blurring of vision.  He stated that 4 months 
before he felt that his nerves began to "die on him."  He 
described episodes where his hand would become tremulous and 
he would get quite tense, lasting 2 to 3 hours.  In addition 
to the aforementioned, about 3 months ago he began 
experiencing headaches and blurring of vision and feeling as 
if he would black out but he never did.  These episodes would 
last about 1 to 4 hours.  The symptoms were becoming more 
frequent.  The diagnosis was acute anxiety reaction.

The veteran, in a statement in May 1972, reported that his 
nervousness began while he was in the Army and was becoming 
steadily worse.  The statement was accompanied by an income 
and employment statement wherein he reported extreme 
nervousness that forced him to quit in October 1970.

The veteran, in a letter to a Senator, in April 1972, 
reported that because of rough training and severe pressure 
he became disabled in the military.  He wrote that he became 
severely nervous because of severe pressure from the training 
he had to go through, and the military life wrecked his 
nerves.  

In 1965 the veteran was stationed at Fort Carson, Colorado 
Springs, Colorado, and received special orders assigning him 
to Fitzsimmons Hospital in Denver, Colorado.  He was supposed 
to go overseas with his unit but because he was nervous and 
tense and had blood clots in his legs he was reassigned.  
After service he received compensation for his legs but never 
received compensation for his nervous condition.  He was 
currently receiving treatment for his nerves and was unable 
to work, and wanted an increase in his compensation due to 
his nerves.  Accompanying his claim was a copy of order for 
the veteran dated in November 1965 showing his assignment to 
a hospital in Denver, Colorado.  The veteran felt that the 
change in assignments showed he was in poor health in 
service.

The veteran wrote a similar letter to another Senator, in 
July 1972, this time complaining that although there was a 
referral to see a psychiatrist, they did not let him see one.  
He went on to state that the Army has no record of treatment 
for his nervous condition because they would not let him see 
a psychiatric doctor.  

Statements from the veteran in 1974, including his NOD, 
repeated his allegations of refusal of treatment for his 
nervous condition in service.

Received in June 1974 were lay statements from persons that 
knew the veteran in service, and after service, attesting to 
his restlessness, nervousness, and aversion to loud noises.

In hearing testimony in June 1974, the veteran reported that 
his nervous condition began a month after entering service.  
Basic training was very rough on him, as was his platoon 
sergeant and Company Commander.  He was afraid of his 
sergeant who would kick, beat and whip them on during 3 mile 
marches.  He detailed the abuse, and fear to even go on sick 
call, although he did go when he had near pneumonia.  He 
claimed that he would have received treatment for his nervous 
condition at this time had he not been afraid of going on 
sick call.  He reported similar treatment at his duty station 
at Fort Carson, and declared that to go on sick call you had 
to have a full military pack, and have your locker in 
position for inspection.  

The veteran had never been in that kind of an atmosphere 
before and his nerves went bad on him, Transcript (t.) pp. 1-
5.  At Fort Carson his Company Commander told him that 
Colonel W. thought he needed to see a psychiatrist, and the 
veteran agreed but he never did see a psychiatrist as 
recommended, T. pp. 6 and 7.  When asked why he did not file 
a claim for his nervous condition in 1966, or report 
nervousness on examination, the veteran reported that he was 
still sick but felt better at the time he filed his claim and 
was examined and he was hoping that it would completely leave 
him, T. pp. 7 and 8.  He reported that for his first year 
after service he did not work as he was tense and it took a 
while to get his nerves down; he had difficulty adjusting to 
civilian life, T. p. 10.  

The veteran's spouse also testified in June 1974.  She met 
him in 1967, and he was a nervous person at that time.  They 
were married in 1968.  She had not seen any change in his 
condition since she met him, and it had not presented any 
significant problems in their marriage, T. p. 12.  

Received in August 1974, were copies of VA clinic records 
showing outpatient treatment for the veteran in 1972 and 
1973, with an impression of schizophrenic reaction in 
February 1973.

The veteran provided testimony before travel Members of the 
Board, sitting in San Francisco, California, in May 1975.  
When queried as to why his commanding officer would not let 
him see a psychiatrist, he responded with a rambling 
narration that never reached a conclusion, T. pp. 2 and 3.  
He denied having any nervous problems before service, 
described his separation examination, and reported living 
with his mother and sister for a year after service  as he 
tried to get himself back together, T. p. 4.  He reported 
being very fearful of the people that were training him, T. 
p. 5.  

The veteran noted that when treated for his legs he did not 
mention his nerves as he hoped the condition would get 
better.  T. p.8.  He reported completing his infantry 
training in the normal time, and there was less strain when 
transferred to the supply battalion.  

When asked if there was any improvement in his nervousness in 
the supply battalion, the veteran responded "[m]y nerves was 
still there even in the battalion (inaudible) hand developed 
and I had a stage where I was, when I tried to (inaudible) 
and a lot more treatment like I had but I really wouldn't," 
T. p. 11.  

In November 1979 the veteran submitted a copy of the November 
30, 1965 evaluation with the notation for referral to a 
mental hygiene clinic, as new and material evidence showing 
he had a mental problem during service.  

In October 1984 the veteran requested service connection for 
a nervous condition and again submitted the November 30, 1965 
evaluation, and a January 9, 1975 statement from B. Herring, 
M. D., noting treatment since September 1971, and that the 
veteran had a nervous disorder that aggravated his other 
problems.  The veteran felt that treatment by Dr. Herring 
starting in 1971, showed he had the condition in service.

A letter to a service organization, from Veterans Assistance 
Center, February 25, 1986, and signed by J. S., M. D., and Y. 
Ben-Haim, Ph.D., noted that psychiatric and psychological 
evaluation.  Treatment for 6 months, with diagnoses of major 
depression and post-traumatic stress disorder (PTSD) were 
shown.  It was recorded that on May 2, 1964, during night 
training, while crawling under barbed wire with machine guns 
shooting over his head to simulate battle experience, the 
veteran panicked and went into a state of shock, making it 
impossible for him to finish the task.  He felt as if he were 
going to be "broken to pieces and die.".  

It was recorded that for the following eight weeks the 
veteran had nightmares and traumatic flashbacks of this 
incident.  The veteran worked in supply "in spite of a 
sleeping disorder, stomach pain and general depressive-
anxiety condition."  In November 1965 he was transferred to 
a new job and location, and "was referred to the out-patient 
psychiatric facility and was evaluated by three different 
doctors."  In December 1965 he was found unfit for overseas 
duty and it was also suggested that he see a psychiatrist 
regularly, instead he was sent back to Fort Carson.  

No psychiatric service was provided and he stayed in the 
barracks with no clear duty until his discharge in April 
1966.  Since his discharge his condition had deteriorated, 
and his PTSD and depression symptoms had become chronic.

R. [redacted], in a certified statement dated November 12, 1986 
reported that on the night of May 2, 1964 he was with the 
veteran under fire in the infiltration course and the veteran 
panicked and froze in a state of shock, and was unable to 
finish the course.  He started crying and had to be carried 
back to his barracks.  Mr. [redacted]. recalled that later on the 
veteran was agitated and severely depressed, and his request 
for treatment was denied.  In 1975 he met the veteran in 
Berkley and he looked like he had never recovered, seemed 
very depressed, and had a hard time concentrating while 
talking.  During the conversation the veteran referred to the 
traumatic event 11 years before.  

The veteran in a November 1986 substantive appeal, 
essentially repeated the contents of the February 1986 letter 
from the Veterans Assistance Center.

Evidence associated with the claims file subsequent to the 
July 1987 decision wherein the Board determined that a new 
factual basis had not been presented to reopen a claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder to include PTSD is 
reported below.

Received in August 1995 was a claim for service connection 
for a psychiatric condition.  Submitted with the claim were 
copies of VA clinic records from 1977 to 1995.  

An August 1977 mental hygiene clinic record shows that the 
veteran was referred for relaxation training for his tension 
headaches.  He also reported impotence, and insomnia, and 
after being fired as a truck driver 3 years before had given 
up the idea of working because he is "not well."  

The veteran talked repetitively about how he was a "sick 
man," and didn't feel well and would get depressed as he 
could not get a good nights sleep.  The diagnosis was 
psychophysiologic reaction, and neurotic depressive reaction.  

A September 1977 record noted chief complaints centered 
around difficulties sleeping, feelings of increased tension 
and nervousness, and concern about hypertension.  He was 
extremely vague about medical and personal history.  A mental 
hygiene clinic record dated in November 1978 indicated that 
the veteran had been referred for relaxation relief of 
tension headaches, insomnia, and problems with impotence, and 
had been seen 3 to 5 times and tended to talk strictly about 
his somatic problems and didn't seem to be able to 
participate in psychotherapy.  The diagnosis was neurotic 
depression, and he was terminated due to "no shows."  

A psychosocial assessment record completed on the veteran, 
apparently sometime in early 1995, noted that his chief 
complaints were difficulty sleeping, and bad nerves that 
caused him problems.  He was said to experience frequent 
nightmares, 2-3 times per week, of service experiences at 
Fort Ord, California.  Bad nerves meant that he felt tense 
and depressed.  The veteran described his symptoms as 
occurring after his experiences in service.  The gunshots and 
training exercises were very frightening.  He denied any 
prior psychiatric treatment.  The diagnostic impressions were 
PTSD (provisional) or generalized anxiety disorder, and 
depression (rule out).  

A February 1995 progress note shows that the veteran was very 
scared about joining any group.  In March he agreed to start 
a program, and the assessments was enlarged to include rule 
out schizoid personality disorder.  In May he reported that 
he often felt anxious, tense and depressed but "it comes and 
goes."  Medical appeared to be helping.  It was noted in 
July 1995 that most of the time he felt pretty good ut 
occasionally he felt a little down. Once or twice a week he 
had some difficulty sleeping, and had some sleep problems 
every since service.  


Additional out-patient clinic records for 1995 reveal that in 
August he was doing "pretty good" although he continued to 
have problems sleeping due to nightmares 2 to 3 times per 
week which he considered a part of his life he had to live 
with.  The assessment was rule out generalized anxiety 
disorder, and schizoid personality disorder.  In September he 
again related his nightmares to service.

A psychological assessment, apparently completed in 1995, 
noted that the veteran reported difficulty sleeping and 
experiencing frequent nightmares, 2 to 3 times per week, of 
service experiences at Fort Ord, California.  The gunshots 
and training exercises were very frightening in service.  The 
diagnostic impressions were PTSD (provisional) or generalized 
anxiety disorder and rule out depression.  Additional records 
show day treatment for the veteran, with the diagnoses as 
shown, to include rule out schizoid personality disorder.  A 
later submitted clinic record dated in September 1995 noted 
that the veteran continued to have nightmares 2 to 3 times 
per week related to military experiences, often about someone 
trying to shoot him.  The assessment was rule out generalized 
anxiety disorder and schizoid personality disorder.

A report of telephone contact, dated March 7, 1996, noted 
that the veteran's attorney reported that Dr. R. told the 
veteran that his psychiatric condition was probably service-
connected, but the doctor was prohibited from putting this 
statement in writing; thus the attorney wanted Dr. R. to 
attend a hearing for the veteran so that he could testify.  
Dr. R. was contacted by telephone, March 7, 1996, and the 
report of contact shows that Dr. R. told the appellant that 
it was unlikely the psychiatric disorder started in service 
but that the veteran could apply for service connection.  Dr. 
R. denied telling the appellant that the psychiatric disorder 
was probably service connected, and did not want to appear at 
a hearing as his testimony would be detrimental.  

Received in December 1995 was a November 3, 1995 statement 
from Y. Ben-Haim, Ph.D., to the effect the veteran had been 
under his care, off and on, for 7 years, and that he had an 
extreme mental breakdown while in service in May 1964.  

It was noted that the February 1986 diagnosis for the veteran 
was expanded to major depressive disorder, recurrent.  It was 
further added that "[t]his disorder clearly began when he 
broke down during basic training in 1964."  It was stated 
that the veteran was receiving ongoing treatment.  Reported 
"Extreme" symptoms for the veteran included isolation, 
irritability, anxiety and stress, sleep disturbances, low 
self-esteem and feeling of hopelessness, and loss of energy 
and interest in normal activities.  

The veteran underwent a private psychiatric evaluation, in 
support of his claim, on May 15, 1996.  Dr. Dunn reported 
complaints of depression, difficulty in sleeping and 
nightmares.  The veteran reported that during basic training 
he became very nervous during some of the exercises.  He 
described becoming very frightened during one night time 
exercise in which machine guns were firing, "coming right at 
me."  He panicked and was certain he was going to die, and 
when the training episode was over, he began having 
difficulty sleeping and began to "worry about everything."  

The veteran felt depressed and had frequent nightmares, re-
experiencing the training exercise and the feelings of 
imminent death.  After basic training he continued to have 
symptoms of nervousness and depression, trouble sleeping, 
nightmares, and reliving the night training experience.  He 
did not talk about his problem, hoped it would go away, did 
not know what was wrong or that anyone could help, and his 
personality changed.  His daily functioning deteriorated 
after service, and he sought VA psychiatric help in the 
1980's.

Dr. Dunn reported reviewing a series of handwritten notes 
recording medical care afforded the veteran, along with a few 
printed forms regarding his medical evaluation and treatment 
circa 1965.  It was noted that surgery was recommended for 
varicose veins "but rejected by the claimant because of 
anxiety."  Reference was also made to a recommended referral 
for mental hygiene evaluation "and consideration of 
separation based on a mental disorder."  

Dr. Dunn opined that "indications of mental or emotional 
impairment sufficient to consider separation from the service 
are prominent in these early medical reports."  Additional 
records reviewed, from 1965 to the present were listed and 
summarized.  Mental status examination findings were 
reported.  

Dr. Dunn found that because of the veteran's limited 
intellectual resources and his passive dependent personality 
he was ill-prepared to adapt to such experiences as the live 
ammunition machine gun training exercise, and the affidavit 
by R. [redacted]., present at that exercise, noted the significant 
effects the experience had on the veteran.  It was written 
that the initial psychologic symptoms described by the 
veteran, anxiety, emotional disequilibrium, sleep disturbance 
and re-experiencing the episode, were consistent with PTSD, a 
diagnosis offered by a few of his examiners.  

Dr. Dunn offered that give the veteran's naivete and limited 
intellectual capacity it was quite likely that he would have 
had difficulty in accepting the exercise as inherently safe 
and thus he would find it to be quite traumatic.  It was 
stated that as was often the case with PTSD, somatic 
displacement occurred and specifically the veteran became 
preoccupied with his physical symptoms, notably his varicose 
vein problems.  It was offered that many of the medical 
reports, even those during service suggest a nervous or 
mental condition and evaluation for this condition and 
consideration for separation was advised.  

It was Dr. Dunn's opinion that "this naïve and 
intellectually limited man experience the training exercise 
in the army as quite traumatic and that he developed symptoms 
of a Post-Traumatic Stress Disorder as a consequence."  
Further, as often happened, this condition could precipitate 
a chronic anxiety disorder and depressive symptoms and 
somatic preoccupations.  At the time of the examination Dr. 
Dunn noted the veteran manifested symptoms of chronic anxiety 
and depression which had been present for many years and had 
disabled him for many years.  The original symptoms of the 
PTSD such as "flash-backs" were noted to have largely 
disappeared and the residual conditions noted above were the 
most prominent psychiatric impairments, common in the 
pathologic course of an initial PTSD.  

The Axis I diagnoses were generalized anxiety disorder, and 
dysthymic disorder, with no Axis II diagnosis.  

In December 1997 the veteran was provided psychiatric 
evaluation and examination by two VA psychologists.  The 
claims folder was carefully reviewed, to include the 
examination by Dr. Dunn.  During interview the veteran 
reiterated becoming frightened during a night training 
exercise.  Reference was made to the November 1965 document 
requesting referral to a mental health clinic and the 
examiner interpreted it as a request to rule out malingering 
that was not followed up on, and the veteran was never seen 
at a mental health clinic while on active duty.  The 
veteran's civilian history, treatment history social and 
occupational adjustment, were summarized.  The mental status 
examination findings are of record.  The diagnostic 
conclusions were no Axis I diagnosis, and an Axis II 
diagnosis of personality disorder not otherwise specified.

The examiners provided a diagnostic analysis to the effect 
that while there was concurrence with Dr. Dunn as to the 
veteran not being mentally or emotionally equipped to adjust 
to the training requirements, Dr. Dunn's conclusion that it 
led to PTSD is flatly precluded by the lack of an adequate 
stressor to meet DSM-IV criterion A.  The VA examiners 
therefore stated that the veteran's emotional distress was a 
manifestation of his preexisting limited intellectual 
resources and passive dependent personality, as cited by Dr. 
Dunn, rather than the development of a separately diagnosable 
illness such as PTSD.  

The manifestations of the personality disorder had over time 
included anxiety, some somatic complaints, some depressive 
features, dependency, passivity, withdrawal, isolation, 
naivete, et cetera.  However, these appeared rather than 
separately diagnosable Axis I disorders to be simply 
manifestation of a decompensated Axis II condition.  Absent 
structure intellectual testing of the veteran, there was no 
formal diagnosis as to limited intellectual resources, an 
opinion formed on the basis of clinical behavior on 
interview.  

Analysis

The veteran seeks to reopen his claim of service connection 
for a chronic acquired variously diagnosed psychiatric 
disorder to include PTSD.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim, there must be new and material evidence presented 
since the claim was last finally disallowed on any basis, not 
only since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

A review of the Board's findings in the July 1987 decision 
shows it was determined that a new factual basis had not been 
presented to warrant reopening the veteran's previously 
denied claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiaric disorder to 
include PTSD.  The Board determined that the veteran did not 
have a psychiatric disorder, no matter how diagnosed, related 
to his period of service to include the finding that a 
psychiatric disorder for VA compensation purposes had not 
been shown in service.

In the case at hand, the Board finds that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a chronic acquired variously 
diagnosed psychiatric disorder to include PTSD.  In this 
regard the Board notes that a considerable quantity of VA and 
non-VA medical documentation has been submitted.  Included in 
the documentation is competent private medical opinion 
relating the veteran's psychiatric symptomatology to include 
a diagnosis of PTSD to a specific incident in his period of 
service.  This evidence is new to the extent that it was not 
previously of record.  It is also material since, unlike the 
nature of the record prior to the final Board denial in July 
1987, there is currently competent medical evidence linking 
the veteran's variously diagnosed psychiatric symptomatology 
to his period of service.

The Board acknowledges that competent medical opinion 
discounting any current psychiatric disorder the veteran may 
have as being related to service is also of record.  A VA 
board of two psychologists has concluded that the veteran 
does not have a chronic acquired psychiatric disorder for VA 
compensation purposes that was incurred in or aggravated by 
active service.  38 C.F.R. § 3.303(c).  

They have determined that the veteran has a personality 
disorder which is not recognized as a disability under the 
law.  They have agreed to a certain extent with the above 
discussed private medical examiners that the veteran's 
preexisting mental status predisposed him to develop varying 
psychiatric symptomatology but not a distinct psychiatric 
disorder attributable to his period of service.  While the 
veteran was felt to have PTSD by the examiners discussed 
above, he is not felt to have PTSD by the VA examiners.  This 
evidence is new as it was not of record prior to the previous 
final Board denial.  

While the above evidence is new, it does not serve to provide 
a basis upon which to predicate a favorable determination of 
the veteran's claim as it does not link any psychiatric 
disability to service.  Hence, it is not material in nature.  

Overall, the Board must conclude that while all of the 
evidence submitted since the prior final Board denial is not 
in the veteran's favor; nonetheless, there is evidence which 
bears directly and substantially upon the issue at hand which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In this regard, to 
reiterate, the veteran has produced competent medical opinion 
relating his variously diagnosed psychiatric symptomatology 
to his period of service.  

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder, 
the first element of the three step process has been met.  
Elkins, Winters.

The Board must now determine whether claim of entitlement to 
service connection for a chronic acquired variously diagnosed 
psychiatric disorder is well grounded.  The Board finds that 
this is the case.  Psychiatric symptomatology reported as 
anxiety is reported in the service medical records.  The 
veteran has been in receipt of treatment for psychiatric 
symptomatology for many years following service.  While there 
is opinion to contrary, competent medical opinion relates 
that veteran's variously diagnosed psychiatric symptomatology 
to his period of active service.  Accordingly, it is the 
finding of the Board that the veteran has presented a well 
grounded claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder to 
include PTSD.  As two of the elements of the three step 
process have been satisfied, the Board must now proceed to 
remand the case for further development.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder to 
include PTSD, the appeal is granted to this extent.

The claim of entitlement to service connection for a chronic 
acquired variously diagnosed psychiatric disorder to include 
PTSD is well grounded.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board determined earlier, the veteran has submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for a chronic acquired variously 
diagnosed psychiatric disorder to include PTSD, and his claim 
in this regard is well grounded.

As reported earlier in the evidentiary record, the veteran is 
considered to have a number of variously diagnosed 
psychiatric disorders related to his period of service in the 
opinion of his private medical care providers.  A VA board of 
two psychologists most recently determined that he had a 
personality disorder, a disorder not recognized by VA as a 
disability under the law.  38 C.F.R. § 3.303(c).

The above apparent contradictory record, while sufficient to 
reopen the veteran's claim, is not sufficient for the purpose 
of actually determining whether the veteran has a chronic 
acquired psychiatric disorder or disorders linked to his 
period of active service on a direct incurrence, aggravation, 
or presumptive basis.  Additionally, although contended by 
the veteran, the question of whether he suffers from a 
psychiatric disorder as secondary to his service-connected 
varicose veins, evaluated as 50 percent disabling, has not 
been resolved on the basis of competent medical authority.

The Board is of the opinion that the veteran should be given 
an opportunity to submit any additional evidence which he 
feels supports his claim, as well as be afforded the benefit 
of a comprehensive VA examination by a board of two 
psychiatrists who have not previously reviewed the 
evidentiary record.

In view of the foregoing discussion, the Board is remanding 
the case to the RO for further development as follows:

1.  The RO should contact the veteran 
and/or his representative and request 
that he/they identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who have treated him since 
service and/or may have additional 
records pertaining to such treatment.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
a board of two psychiatrists who have not 
previously treated or examined him for 
the purpose of ascertaining whether he 
has a chronic acquired psychiatric 
disorder related to his period of service 
or as secondary to his service-connected 
varicose veins.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated by the examines in this 
regard.  Any further indicated special 
studies must be conducted.

The examiners must be requested to opine 
as to whether any psychiatric disorder(s) 
presently found is/are related to 
service.  

In this regard, the examiners must 
specifically advise whether any 
psychiatric disorder presently found 
existed prior to service, developed 
during service, resulted from any 
incident of service, or was aggravated by 
service.  If no psychiatric disorder 
currently found is determined to be 
related to service, the examiners must 
opine as to whether any psychiatric 
disorder currently found is secondary to 
the service-connected varicose veins.  

If no such direct causal connection is 
determined to be present, the examiners 
must opine as to whether any psychiatric 
disorder currently found is aggravated by 
the service-connected varicose veins.  

If such aggravation is determined to be 
presented, the examiners must address the 
following medical issues: 

(1) The baseline manifestations which are 
due to the effects of the nonservice-
connected psychiatric disorder(s) found 
on examination; 

(2) The increased manifestations which, 
in the examiners' opinion, are 
proximately due to service-connected 
varicose veins based on medical 
considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the psychiatric disorder(s) are 
proximately due to the service-connected 
varicose veins.  Any opinions expressed 
by the examiners must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of service connection for a 
chronic acquired variously diagnosed 
psychiatric disorder to include PTSD, and 
on a secondary basis, on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

